         Case 4:19-cv-00587-LPR Document 11 Filed 06/05/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


GREG WILSON and TONYA MOWAN,                                                      PLAINTIFFS
Individually and on
Behalf of Others Similarly Situated


v.                              Case No. 4:19-cv-00587-LPR


SUBWAY DEVELOPMENT, INC. and
SCOTT STRZELECKI                                                                DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order filed on June 2, 2020, it is considered, ordered, and adjudged that

this case is DISMISSED with prejudice.


       IT IS SO ADJUDGED this 5th day of June 2020.



                                                _______________________________
                                                LEE P. RUDOFSKY
                                                UNITED STATES DISTRICT JUDGE
